                  Case 1:21-cv-02844-PGG Document 9
                                                  8 Filed 06/09/21
                                                          06/08/21 Page 1 of 1
                                                 U.S. Department of Justice
        [Type text]
                                                               United States Attorney
                                                               Southern District of New York
                                                               86 Chambers Street
                                                               New York, New York 10007

                                                               June 8, 2021

        VIA ECF
        Hon. Paul G. Gardephe
        United States District Judge
        United States District Court
        500 Pearl Street
        New York, New York 10007

               Re:     Yang, et al. v. Mayorkas, et al., No. 21 Civ. 2844 (PGG)

        Dear Judge Gardephe:

                This Office represents the government in this action in which the plaintiffs seek an order
        compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their Applications
        to Register Permanent Residence or to Adjust Status (Form I-485) and Refugee/Asylee Relative
        Petitions (Forms I-730). On behalf of the government, I write respectfully to request an on-consent
        extension of time of forty-four days to respond to the complaint (i.e., from June 9, 2021 to July
        23, 2021). I also respectfully request that the Court adjourn the July 1, 2021 initial conference to
        the week of August 2, 2021.

                The extension and adjournment are respectfully requested because USCIS has approved
        the Forms I-485 and, after an interview on June 4, 2021, also approved one of the Forms I-730.
        Yesterday, USCIS issued a notice of an interview in China regarding the remaining Form I-730 on
        July 1, 2021, which I have provided to counsel. USCIS thus anticipates that the requested
        extension will provide it adequate time to conduct the interview in China and then determine what
        next steps may be necessary with respect to the Form I-730 or to proceed to take adjudicative
        action, which potentially would render this action moot. This is the government’s first request for
        an extension and an adjournment of the initial conference. Plaintiffs’ counsel consents to these
        requests. I apologize for submitting the request less than two business days before the date for the
        government’s response to the complaint; however, I received the interview notice only yesterday
        and was unable to confer with counsel until today.

               I thank the Court for its consideration of this letter.

Memo Endorsed: This application is granted. The                Respectfully submitted,
conference scheduled for July 1, 2021 is adjourned to
August 19, 2021 at 10:15 a.m.                                  AUDREY STRAUSS
                                                               United States Attorney

                                                         By:    s/ Michael J. Byars
                                                               MICHAEL J. BYARS
                                                               Assistant United States Attorney
Dated: June 9, 2021                                            Telephone: (212) 637-2793
                                                               Facsimile: (212) 637-2786
                                                               E-mail: michael.byars@usdoj.gov
        cc: Counsel of record (via ECF)
